DETAILED ACTION
Allowable Subject Matter
Claims 3-6, 9-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2022/0092795 hereinafter referred to as Liu in view of Chi et al. US 20210279840 hereinafter referred to as Chi.
In regards to claim 1, Liu teaches:
“A method for interpolating a frame to a video, comprising: obtaining a first deep-level feature of a first frame and a second deep-level feature of a second frame, the first frame and the second frame are adjacent frames of a video”
	According to Applicant’s specification page 6 lines 3-6, “The deep-level feature, different from a shallow-level feature, is a feature to which the level having deeper network depth in the field of the DL corresponds. In general, features extracted from a back end of the network are the deep-level features.”  Liu Figure 2 teaches adjacent Fames I0 and I1 input into feature pyramid extractor 300 which extracts features 305A-C which are further fed into the network at subsequent layers (warping, synthesis).  Based on Applicant’s description, any feature towards the backend of the network can be considered a deeper feature than a shallow feature.  Therefore, features 305 at some point are deep features in the process of Figure 2.
	“obtaining forward optical flow information and inverse optical flow information between the first frame and the second frame …”
	Liu Figure 2 teaches determining optical flow using optical flow estimators 215.  Liu paragraph [0023] teaches the OFEs 215 estimate inter-frame motion in both directions of two input frames I.sub.0 and I.sub.1, and/or estimate the bidirectional optical flow between the two input frames I.sub.0 and I.sub.1.  Bidirectional optical flow would include forward and inverse optical flow.
	“generating an interpolated frame between the first frame and the second frame based on the forward optical flow information and the inverse optical flow information, and inserting the interpolated frame between the first frame and the second frame” 
	Liu teaches the method is used for frame interpolation in the title.  Liu paragraph [0020] etches Given two input frames I.sub.0 and I.sub.1, video frame interpolation seeks to generate an intermediate frame I.sub.t where t ∈ (0, 1) defines the desired temporal position in-between the two input frames.
	Liu does not explicitly teach:
“[determine bidirectional optical flow] based on the first deep-level feature and the second deep-level feature”
	Chi paragraph [0072] teaches ] At step 604, the optical flow estimation module 704 estimates optical flow between the beginning frame 102 and ending frame 104 and generates a pair of optical flow maps (i.e. a bidirectional optical flow map, comprising a forward unidirectional optical flow map representing motion forward from t=0 to t=1 and a backward unidirectional optical flow map representing motion backward from t=1 to t=0.  Chi paragraph [0090] teaches in some embodiments, the flow estimation module 704 includes a neural network in which the input pair of frames I.sub.0 (beginning frame 102) and I.sub.1 (ending frame 104) is processed from low to high resolution, and the optical flow estimation obtained at each lower resolution is used by the next higher resolution estimation neural network.  It would have been obvious for a person with ordinary skill in the art to have modified Liu in view of Chi to have included the features of “[determine bidirectional optical flow] based on the first deep-level feature and the second deep-level feature” because improvements to multi-frame video frame interpolation approaches are desirable.
	In regards to claim 2, Liu/Chi teach all the limitations of claim 1 and further teach:
	“wherein obtaining the forward optical flow information and the inverse optical flow information comprises: obtaining the forward optical flow information by performing forward optical flow learning from the first frame to the second frame …; and obtaining the inverse optical flow information by performing inverse optical flow learning from the second frame to the first frame …”
	Liu Figure 2 teaches using first and second frames to learn the bidirectional optical flow using OFEs 215.
	Liu/Chi further teach:
“… on the first deep-level feature and the second deep-level feature” and “on the first deep-level feature and the second deep-level feature”
Chi paragraph [0072] teaches ] At step 604, the optical flow estimation module 704 estimates optical flow between the beginning frame 102 and ending frame 104 and generates a pair of optical flow maps (i.e. a bidirectional optical flow map, comprising a forward unidirectional optical flow map representing motion forward from t=0 to t=1 and a backward unidirectional optical flow map representing motion backward from t=1 to t=0.  Chi paragraph [0090] teaches in some embodiments, the flow estimation module 704 includes a neural network in which the input pair of frames I.sub.0 (beginning frame 102) and I.sub.1 (ending frame 104) is processed from low to high resolution, and the optical flow estimation obtained at each lower resolution is used by the next higher resolution estimation neural network.  It would have been obvious for a person with ordinary skill in the art to have modified Liu in view of Chi to have included the features of “… on the first deep-level feature and the second deep-level feature” and “on the first deep-level feature and the second deep-level feature “because improvements to multi-frame video frame interpolation approaches are desirable.
In regards to claim 7, Liu/Chi teach all the limitations of claim 1 and claim 7 contains similar limitations.  Therefore, claim 7 is rejected for similar reasoning as applied to claim 1.
In regards to claim 8, Liu/Chi teach all the limitations of claim 7 and claim 8 contains similar limitations as in claim 2.  Therefore, claim 8 is rejected for similar reasoning as applied to claim 2.
In regards to claim 13, Liu/Chi teach all the limitations of claim 1 and claim 13 contains similar limitations.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 1.
In regards to claim 14, Liu/Chi teach all the limitations of claim 13 and claim 14 contains similar limitations as in claim 2.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422